I%’IOl)IFY, and AFFIRl; Opinion issued January 14, 2013.




                                               In The
                                     Qtourt of Ztppat
                             jfiftb OItrict of ‘Itxa at a1ta
                                        f%o. 05-12-00569-CR
                                        No. 05-12-00570-CR
                                        No. 05-12-00571-CR

                            MICHELLE PETRICE ABRAM, Appellant

                                                 V.

                                THE STATE oF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 3
                                  Dallas County, Texas
               Trial Court Cause Nos. F09-55520-J, F09-61456-j, F11-6303S-J

                                MEMORANDUM OPINION

                            Before Justices Lang-Miers, Myers, and Lewis
                                   Opinion by Justice Lang-Miers

       Michelle Petrice Abram appeals from the adjudication of her guilt for aggravated assault

with a deadly weapon and false report of an emergency, and for her conviction for aggravated

robbery of an elderly person.      See TEx. PENAL CODE ANN. § 22,02(a)(1), 29,03(a)(3)(A),

42.06(a)( 1) (West 2011).     In three points of error, appellant contends the judgment in each case

should be modified to reflect there was no plea bargain agreement. We modify the judgments

and affirm as modified. The background of these cases and the evidence admitted at trial are

well known to the parties, and we therefore limit recitation of the facts.           We issue this
memorandum      opinion pursuant to Fexas Rule of Appellate Procedure 47A because the law to be

applied in the case   is   well set tied.

        The State agrees that appellant pleaded true            10 the   allegations in the amended   motions to


adjudicate guilt, guilty to the charge of aggravated robbery of an elderly person, and true to one

enhancement paragraph, all without the benefit of a plea hargain                    The judgments. however,

erroneously state [hat there was a plea barain agreement in each case. We sustain appellant’s

points of error.

        We modify the         trial courts ju(lgments to       show there were no plea bargain terms See’

Tux, R. APP. P. 43.2(b); Big/c)’       i’.   State,   865 S.W.2d 26, 27—28 (Tex. Crim. App. 1993); Asherrv

v. State, 813 S.W.2d 526, 529—30 (Tex. App.—Dallas 1991, pet. ref’d). As modified, we                     affimi


the trial court’s judgments.




                                                                ELIZABETH LANG-MIERS
                                                                JUSTICE


Do Not Publish
TEx. R. App. P.47

I 20569F.1J05
                                  Qlourt of Ztpptat
                         jTiftb 1Oitritt of exa at afta

                                       JUDGMENT


MICHELLE PETRICE ABRAM,                            Appeal from the Criminal District Court
Appellant                                          No. 3 of Dallas County, Texas (Tr.Ct.No,
                                                   F09-55520-J).
No, O5- 1 2MO569CR                                 Opinion delivered by Justice LangMiers,
                                                   Justices Myers and Lewis participating.
THE STATE OF TEXAS, Appellee



    Based on the Court’s opinion of this date, the trial court’s judgment adjudicating guilt is
MODIFIED as follows:

       The section entitled “Terms of Plea Bargain” is modified to show “Open.”

       As modified, we AFFIRM the trial court’s judgment adjudicating guilt.



       Judgment entered January 14, 2013.




                                                                    ‘/t   /t’ /     / !/
                                                                                              /

                                                          ELLABEtH LAG MIERS
                                                          JUSTICE
                                    Qtourt of 1pptat
                         jfIftb   iztrftt of 1xa at flafta

                                       JUDGMENT


MICHELLE PETRK’E ABRAM.                            Appeal Iroin the Criminal District Court
Appellant                                          No. 3 of Dallas County. Texas (Tr.Ct.No.
                                                   F09-6 I 456-J).
No. 05-1 2-00570-CR       V.                       Opinion delivered 1w Justice Lang-Miers.
                                                   Justices Myers and Lewis participating.
THE STATE OF TEXAS. Appellee




      Based on the Court’s opinion of this date, the trial court’s judgment adjudicating guilt is
MODIFIED as follows:

      The section entitled “Terms of Plea Bargain” is modified to show “Open.”

      As modified, we AFFIRM the trial court’s judgment adjudicating guilt.



      Judgment entered January 14, 2013.




                                                           ELIZABETH LANG-MIERS
                                                           JUSTICE
                                   Qtourt of Z1ppeat
                        liftlj itrict of Zexa at atIa

                                      JUDGMENT


MICHELLE PETR ICE ABRAM.                         Appeal from the Criminal District Court
Appellant                                        No. 3 of Dallas County, Texas (Tr.Ct.No.
                                                 F! l63O38—J).
No. 05-12M0571-CR         V.                     Opinion delivered by Justice Lang-Miers,
                                                 Justices Myers and Lewis participating.
THE STATE OF TEXAS. Appellee




        Based on the Court’s opinion of this date, the trial court’s judgment is MODIFIED   as
follows:

      The section entitled “Terms of Plea Bargain” is modified to show “Open.”

      As modified, we AFFIRM the trial court’s judgment.



      Judgment entered January 14, 2013.




                                                      /   J    _//
                                                                       /         /    i_z /      /

                                                          ELIZABETH LANG—MIERS
                                                          JUSTICE